DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 7/29/22 in which claims 1-28 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,142392. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same methods and systems for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports.

U.S. Patent No. 10,142392
U.S. Application No. 17/835394
1. A method comprising: polling, by a client device and via an unreliable protocol, a status server to determine availability of data associated with the client device; after polling the status server, receiving, via the unreliable protocol, a notification from the status server indicating that there is available data available to the client device; after receiving the notification, sending, by the client device, to a system server, and via a reliable protocol, a request for the available data; and receiving, from the system server and via the reliable protocol, the available data
A method comprising: storing, by a first server device and based on a message from a second server device, an indication that data is available, wherein the first server device and second server device are located external to a premises; receiving, by the first server device and from a computing device via an unreliable protocol, a request to determine availability of data associated with the computing device, wherein the computing device is located at the premises; and sending, to the computing device and based on the request, an indication that the data is available, wherein the data is available to the computing device via a reliable protocol.


It would have been obvious to one with ordinary skill in the art that the present application teaches the claimed invention of U.S. Patent No. 10, 142392 since they both recite the same claimed limitations for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,225314. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same methods and systems for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports.


U.S. Patent No. 10,225314
U.S. Application No. 17/835394
7. A method comprising: sending, by a control device located at a first premises, via an unreliable protocol, to a status server, a polling message to determine availability of data associated with the control device; receiving, via the unreliable protocol and from the status server, a first notification indicating that data is available to the control device, wherein the data available to the control device comprises a command to control a premises device; sending, based on the first notification and via a reliable protocol, a request for the data available to the control device; receiving, from a data server located at a second premises and via the reliable protocol, the data available to the control device; and controlling, based on the data available to the control device, the premises device.
A method comprising: storing, by a first server device and based on a message from a second server device, an indication that data is available, wherein the first server device and second server device are located external to a premises; receiving, by the first server device and from a computing device via an unreliable protocol, a request to determine availability of data associated with the computing device, wherein the computing device is located at the premises; and sending, to the computing device and based on the request, an indication that the data is available, wherein the data is available to the computing device via a reliable protocol.


It would have been obvious to one with ordinary skill in the art that the present application teaches the claimed invention of U.S. Patent No. 10, 225314 since they both recite the same claimed limitations for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports.

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,142392. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same methods and systems for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports.


U.S. Patent No. 11,412027
U.S. Application No. 17/835394
A method comprising: receiving, by a data server located at a first location, data associated with a premises device located at a second location different than the first location; sending, by the data server via a connectionless protocol and to a status server, a notification indicating that the data is available; receiving, by the data server via a reliable protocol, a request for the data; and sending, via the reliable protocol and based on the request, the data.
A method comprising: storing, by a first server device and based on a message from a second server device, an indication that data is available, wherein the first server device and second server device are located external to a premises; receiving, by the first server device and from a computing device via an unreliable protocol, a request to determine availability of data associated with the computing device, wherein the computing device is located at the premises; and sending, to the computing device and based on the request, an indication that the data is available, wherein the data is available to the computing device via a reliable protocol.



It would have been obvious to one with ordinary skill in the art that the present application teaches the claimed invention of U.S. Patent No. 11,412027 since they both recite the same claimed limitations for improving system responsiveness while increasing efficiency and scalability of network communication by combining reliable and unreliable network transports.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2002/0080771 to Krumel teaches methods and systems using network communication protocols.
U.S. Patent 6157649 to Pierce et al teaches a method and system for coordination and control of data streams that terminate at different termination units.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444